Me. Chief Justice Hernández
delivered the opinion of the conrt.
On March 28, 1916, the District Conrt of Ponce rendered judgment in civil action No. 4313 brought by Alejandro Fran-ceschi and others against Trujillo & Mercado, now Mario Mercado & Sons, for the recovery of a sngar-cane plantation called Sufina, situated in Pueblo and Indios wards of Gua-yanilla, adjudging that the defendants restore the said property, with the constitutent parts thereof as described in the judgment, to the plaintiffs, and dismissing the complaint in so far as it prayed for an accounting of all the products, rents and crops produced by the property up to the date of the *498judgment and also for the restitution of said products and rents.
On August 25, 1916, the attorney for the plaintiffs moved the said court for a writ of attachment against sufficient property of the defendants to cover the amount which, in its opinion, would secure the claim of the plaintiffs, alleging that the complaint had been filed on January 30, 1915, and judgments rendered on March 28, 1916; that in the said judgment the court held that the defendants were not obliged to restore the products and rents accrued during the uninterrupted possession of the property; that in accordance with the provisions of sections 453,1844 and 1846 of the Civil Code the plaintiffs had a right to receive the products and rents of the property in suit, whose net income for the crop of 1915 exceeded $50,000 and the present crop representing a like amount; that in order to secure the effectiveness of the judgment it was necessary that the court should order a lis pendens attachment of sufficient property to cover the value of the rents and products produced and to be produced by the property described in the complaint. In support of their motion the plaintiffs cited sections 1 et seq. of the act to secure the effectiveness of judgments as amended by Act No. 27 of April 13, 1916.
Trujillo & Mercado opposed the said motion on the ground, among others, that prior to the rendition of judgment in the action and even prior to the filing of the complaint they had made several necessary and useful improvements on the property, which they enumerated, to the amount of $350,000, and that the District Court of Ponce, by its judgment of March 28, 1916, dismissed the complaint in so far as it prayed for an accounting and the restitution of products, it having found that Trujillo & Mercado had held the Eufina property in good faith during the entire time of their possession.
On February 28, 1917, the District Court of Ponce sustained the motion in alternative form, as follows: Bestrain-ing the alienation or removal of any of the improvements *499existing on the Rnfina plantation during the pendency of the suit, without security on the part of the plaintiffs, or granting a writ of attachment against any property other than the said improvements under a bond in the sum of $50,000 to respond to the defendants for all damages that they might be caused by reason of the attachment.
On motion of the defendants the court, by an order of March 14, 1917, construed its decision of February 28, 1917, in the sense that the improvements mentioned in the disposi-tive part of said decision referred solely and exclusively to the permanent improvements existing on the property, excepting only the products or sugar cane produced on the property and also the industrial products derived from said sugar cane.
The ruling of February 28, 1917, is brought before this court for review by virtue of an appeal taken by the attorney for Trujillo & Mercado, and as a result of the study which we have given to the same we are of the opinion that it does not conform to law.
The judgment rendered by the District Court of Ponce on March 28, 1916, goes no further than to order that defendants Trujillo & Mercado restore to the plaintiffs the Ru-fina plantation, with the integral parts thereof as described in the complaint, and expressly dismisses the complaint as to the prayer for an accounting of all the products, rents and crops produced by the property up to the date of the judgment and for the restitution of the said products and rents. It contains no pronouncement regarding the improvements which may have been made by Trujillo & Mercado on the Rufina property between the date of their acquisition of •the property and the date of the judgment.
The allegations of the plaintiffs in their motion for the attachment tend to fix the liability of Trujillo & Mercado for the products and rents of the Rufina plantation from the time when their possession in good faith was interrupted by *500the service of the summons upon them in the suit, as may be gathered from the wording of sections 453, 1844 and 1846 of the Civil Code cited in the motion, in which no mention is made of improvements. There are no products, nor rents, nor improvements to be secured by virtue of the judgment, which, as we have said and now repeat, contains no pronouncement in this connection.
The judgment of March 28, 1916, clearly denies the right of the plaintiffs to the restitution of products, rents and crops produced on the Rufina property up to that time, and if the plaintiffs believe that they have any right to such products, rents and crops since then, it is obvious that no order can be entered to secure such right, even supposing that they have such right, for the judgment made no pronouncement in this regard.
Nor does the judgment contain any pronouncement as to the improvements made on the property, and, what is more, the plaintiffs themselves made no allegation in their motion to secure the same.
The decision appealed from should be reversed and the motion of plaintiff-appellees for the attachment should be overruled.

Reversed.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.